             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
PATRICK A. KLINE and                      :    Civil No. 1:19-CV-00676
SHARON L. KLINE,                          :
                                          :
            Plaintiffs,                   :
                                          :
            v.                            :
                                          :
PROGRESSIVE CORP.,                        :
                                          :
            Defendant.                    :   Judge Jennifer P. Wilson


                                     ORDER
     AND NOW, on this 17th day of December, 2019, for the reasons set forth in

the accompanying memorandum, IT IS ORDERED that the Defendant’s motion

to dismiss (Doc. 3) is GRANTED. Accordingly, IT IS ORDERED as follows:

  1. The Plaintiffs’ bad faith claim is dismissed without prejudice.

  2. The Plaintiffs’ unfair claim settlement practices claim is dismissed with

     prejudice.

  3. The Plaintiffs’ prayer for attorneys’ fees arising out of their breach of

     contract claim is stricken from the complaint.

  4. Plaintiffs may file an amended complaint on or before January 7, 2020.




                                         1
  5. If Plaintiffs do not file an amended complaint by the above date, Defendant

     shall file an answer to the Plaintiffs’ complaint in accordance with the

     Federal Rules of Civil Procedure.

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania

Dated: December 17, 2019




                                         2
